Exhibit 10.3

 

 

Rudolph Technologies, Inc.

To:

One Rudolph Road
P.O. Box 1000
Flanders, New Jersey 07836

 

 

A/C:

 

 

 

From:

Credit Suisse International
One Cabot Square
London E14 4QJ
England

 

 

Re:

Convertible Note Hedge Transaction Ref. No.

 

 

Date:

July 22, 2011

 

Dear Sir(s):

 

The purpose of this communication (this “Amendment”) is to amend the terms and
conditions of the Convertible Note Hedge Transaction (the “Transaction”)
evidenced by the letter agreement between Credit Suisse International
(“Dealer”), represented by Credit Suisse Securities (USA) LLC (“Agent”) as its
agent, and Rudolph Technologies, Inc. (“Counterparty”) dated July 19, 2011 (the
“Confirmation”).

 

1.            Definitions. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Confirmation.

 

2.            Representations and Warranties of Counterparty.  Each of the
representations and warranties made by the Counterparty pursuant to the
Agreement and the Confirmation on the Trade Date are true and correct and are
hereby deemed to be repeated to the Dealer on the date hereof as if set forth
herein.

 

3.            Amendments to the Confirmation.  The Confirmation is hereby
amended as follows:

 

(a) The “Number of Options” under the Confirmation shall be increased by 10,000
to 60,000; and

 

(b) The “Premium” under the Confirmation shall be increased from USD 12,089,346
to USD 14,507,215.  For the avoidance of doubt, the Premium per Option set forth
in the Confirmation shall remain unchanged.

 

4.            Effectiveness.  This Amendment shall become effective upon
execution by the parties hereto. Upon the effectiveness of this Amendment, all
references in the Confirmation to the “Transaction” will be deemed to be to the
Transaction as amended hereby.

 

5.            No Additional Amendments or Waivers.  Except as amended hereby,
all the terms of the Transaction and provisions in the Agreement and the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.

 

--------------------------------------------------------------------------------


 

6.            Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

7.            Governing Law.  The provisions of this Amendment shall be governed
by the laws of the State of New York (without reference to choice of law
doctrine).

 

Counterparty hereby agrees (a) to check this Amendment carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to the Amendment, by manually signing this Amendment
or this page hereof as evidence of agreement to such terms and immediately
returning an executed copy to Credit Suisse Securities (USA) LLC, Eleven Madison
Avenue, New York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

 

Yours faithfully,

 

 

 

CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

By:

/s/ Joyce Lim

 

 

Name: Joyce Lim

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Shui Wong

 

 

Name: Shui Wong

 

 

Title: Authorized Signatory

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC AS AGENT FOR CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

By:

/s/ Joyce Lim

 

 

Name: Joyce Lim

 

 

Title: Vice President

 

 

Agreed and Accepted By:

 

 

 

RUDOLPH TECHNOLOGIES, INC.

 

 

 

 

 

By:

Robert A. Koch

 

 

 

Name: Robert A. Koch

 

 

Title: Vice President & General Counsel

 

 

--------------------------------------------------------------------------------